Exhibit 10.1

EXECUTIVE AGREEMENT

This Executive Agreement (“Agreement”) is made as of the 3rd day of August 2019
(the “Effective Date”), between Guidewire Software, Inc., a Delaware corporation
(the “Company”), and Mike Rosenbaum (the “Executive”).

In consideration of the mutual covenants and agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:

1. Employment.

(a) Term. The Company desires to employ the Executive, and the Executive desires
to be employed by the Company, pursuant to the terms of this Agreement, until
this Agreement is terminated by either party in accordance with the terms
hereof. The Executive’s employment with the Company will be “at will,” meaning
that the Executive’s employment may be terminated by the Company or the
Executive at any time and for any reason.

(b) Position. The Executive will serve as the Chief Executive Officer of the
Company and will have such powers and duties as may from time to time be
prescribed by the Board of Directors of the Company (the “Board of Directors”),
provided that such duties are consistent with the Executive’s position. Subject
to approval by the Company’s Board of Directors, following the Effective Date,
Executive will also be appointed to the Board of Directors as a director,
subject to the terms and conditions of the Company’s certificate of
incorporation, bylaws and any shareholder approval requirements. While the
Executive renders services to the Company, the Executive will not engage in any
other employment, consulting or business activity that would create a conflict
of interest with the Company.

2. Compensation and Related Matters.

(a) Base Salary. The Executive’s initial annual base salary will be $750,000,
subject to redetermination by the Board of Directors or its Compensation
Committee. The annual base salary in effect at any given time is referred to
herein as “Base Salary.” The Base Salary will be payable in a manner that is
consistent with the Company’s usual payroll practices for senior executives.

(b) Incentive Compensation. The Executive will be eligible to be considered for
annual cash incentive compensation (“Annual Bonus”) as determined by the Board
of Directors or its Compensation Committee from time to time (the “Bonus Plan”).
The Executive’s initial Annual Bonus target will be 100% of Base Salary. To earn
the Annual Bonus, the Executive must be employed by the Company on the day such
Annual Bonus is paid. The Bonus Plan may be revised at the discretion of the
Board of Directors or its Compensation Committee at any time, and the Executive
will be provided written notice of any such revisions.

(c) Equity Grant. Subject to approval by the Company’s Board of Directors, the
Executive will be granted an award of Restricted Stock Units (the “RSUs”) with a
value equivalent to $17,000,000 under the Company’s 2011 Stock Plan (the “2011
Plan”).



--------------------------------------------------------------------------------

The grant of RSUs will be subject to the terms and conditions of the 2011 Plan
and the applicable RSU award agreement as executed by the Executive and the
Company (the “RSU Award Agreement”), the terms and conditions of which shall be
controlling. The precise number of RSUs granted will be outlined in the RSU
Award Agreement and will be calculated applying the Company’s grant conversion
policy in effect on the grant date – currently the 90-day average closing share
price of the Company’s stock for the quarter ended prior to the grant date, as
determined in the Company’s sole discretion according to its standard practice.

The grant of RSUs shall consist of time-based vesting RSUs with a value
equivalent to $7,500,000 (“Time-vesting RSUs”), Company
financial-performance-based vesting RSUs with a value equivalent to $5,700,000
(“PSUs”), and total-shareholder-return-based vesting RSUs with a value
equivalent to $3,800,000 (“TSRs”). Each type of RSU will be subject to the terms
of the RSU Award Agreement, and the related vesting terms outlined therein. The
Time-vesting RSUs are anticipated to vest over time, with 25% vesting on
September 15, 2020, and 6.25% of the Time-vesting RSUs vesting on each
subsequent 15th of March, June, September, and December thereafter, until the
Time-vesting RSUs are fully vested after 4 years. The PSUs are anticipated to
vest based on the Company’s financial performance for FY20 (applying the metrics
agreed by the Compensation Committee for executive PSU grants), with 25% vesting
on September 15, 2020, and 6.25% of the PSUs vesting on each subsequent 15th of
March, June, September, and December thereafter, until the PSUs are fully vested
after 4 years. The TSRs are anticipated to vest at the end of the three-year
performance period, based on the relative shareholder return in comparison to a
peer group or index selected by the Compensation Committee for executive TSR
grants.

(d) Other Benefits. The Executive will be entitled to participate in the
Company’s employee benefit plans, subject to the terms and the conditions of
such plans and to the Company’s ability to amend and modify such plans. The
Executive will be entitled to paid vacation in accordance with the terms of the
Company’s vacation policy, as in effect from time to time.

3. Termination. The Executive’s employment may be terminated under the following
circumstances:

(a) Death. The Executive’s employment will terminate upon the Executive’s death.

(b) Disability. The Company may terminate the Executive’s employment if the
Executive is disabled and unable to perform the essential functions of the
Executive’s then existing position or positions under this Agreement with or
without reasonable accommodation for a period of 180 days (which need not be
consecutive) in any 12-month period. Nothing in this Section 3(b) will be
construed to waive the Executive’s rights, if any, under existing law including,
without limitation, the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et
seq. and the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.

(c) Termination by Company for Cause. The Company may terminate the Executive’s
employment for Cause as determined by the Board of Directors. For purposes of
this Agreement, “Cause” means: (i) the Executive’s unauthorized use or
disclosure of the Company’s confidential information or trade secrets, which use
or disclosure causes material harm to the



--------------------------------------------------------------------------------

Company; (ii) the Executive’s material breach of any written agreement between
the Executive and the Company; (iii) the Executive’s material failure to comply
with the Company’s written policies or rules after receiving written
notification of the failure from the Board of Directors and eight days to cure
such failure; (iv) the Executive’s conviction of, or plea of “guilty” or “no
contest” to, a felony under the laws of the United States or any State; (v) the
Executive’s gross misconduct in the performance of his duties; (vi) the
Executive’s continuing failure to perform assigned duties after receiving
written notification of the failure from the Board of Directors; or (vii) the
Executive’s failure to cooperate in good faith with a governmental or internal
investigation of the Company or its directors, officers or employees, if the
Company has requested the Executive’s cooperation therewith. Before a
termination for Cause under subparts 3(c)(ii), (v), (vi), or (vii), if the
conduct constituting Cause is reasonably curable, then the Board shall provide
the Executive with specific written notice of the category and nature of the
conduct alleged to constitute Cause, and the Executive shall have a period not
less than ten (10) business days following such notice (the “Cure Period”), to
remedy the conduct alleged to constitute Cause. If the Executive cures the Cause
condition during the Cure Period, then Cause will be deemed not to have
occurred.

(d) Termination Without Cause. The Company may terminate the Executive’s
employment at any time without Cause. Any termination by the Company of the
Executive’s employment that does not constitute a termination for Cause under
Section 3(c) and does not result from the death or disability of the Executive
under Sections 3(a) or (b) will be deemed a termination without Cause.

(e) Termination by the Executive. The Executive may terminate employment at any
time for any reason, including but not limited to Good Reason. For purposes of
this Agreement, “Good Reason” means that the Executive has complied with the
“Good Reason Process” (hereinafter defined) following the occurrence of any of
the following events: (i) a material diminution in the Executive’s
responsibilities, authority or duties; (ii) a material diminution in the
Executive’s Base Salary; (iii) a material change in the geographic location at
which the Executive provides services to the Company, which shall be deemed to
be such a change that lengthens the Executive’s one-way commute distance by more
than thirty (30) miles; or (iv) the material breach of this Agreement by the
Company. “Good Reason Process” means that (1) the Executive reasonably
determines in good faith that a “Good Reason” condition has occurred; (2) the
Executive notifies the Company in writing of the first occurrence of the Good
Reason condition within 60 days of the first occurrence of such condition;
(3) the Executive cooperates in good faith with the Company’s efforts, within a
Cure Period, to remedy the condition; (4) notwithstanding such efforts, the Good
Reason condition continues to exist; and (5) the Executive terminates employment
within 60 days after the end of the Cure Period. If the Company cures the Good
Reason condition during the Cure Period, Good Reason will be deemed not to have
occurred.

(f) Notice of Termination. Except for termination as specified in Section 3(a),
any termination of the Executive’s employment by the Company or any such
termination by the Executive will be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” means a notice that indicates the specific termination provision
in this Agreement relied upon.



--------------------------------------------------------------------------------

(g) Date of Termination. “Date of Termination” means: (i) if the Executive’s
employment is terminated by death, the date of Executive’s death; (ii) if the
Executive’s employment is terminated on account of disability under Section 3(b)
or by the Company for Cause under Section 3(c), the date on which Notice of
Termination is given; (iii) if the Executive’s employment is terminated by the
Company under Section 3(d), 30 days after the date on which a Notice of
Termination is given; (iv) if the Executive’s employment is terminated by the
Executive under Section 3(e) without Good Reason, 30 days after the date on
which a Notice of Termination is given, and (v) if the Executive’s employment is
terminated by the Executive under Section 3(e) with Good Reason, the date on
which a Notice of Termination is given after the end of the Cure Period.
Notwithstanding the foregoing, in the event that either party gives a Notice of
Termination, the Company may unilaterally accelerate the Date of Termination.

4. Compensation Upon Termination.

(a) Termination Generally. If the Executive’s employment with the Company is
terminated for any reason, the Company will pay or provide to the Executive (or
to Executive’s authorized representative or estate), on or before the time
required by law but in no event more than 30 days after the Executive’s Date of
Termination, any Base Salary earned through the Date of Termination, unpaid
expense reimbursements and unused vacation that accrued through the Date of
Termination (collectively, the “Accrued Benefits”). Upon any termination of the
Executive’s employment for any reason, the Executive will tender to the Company
the Executive’s resignation from all positions with the Company and its
subsidiaries, including without limitation, any positions as a member of the
Board of Directors of the Company and/or any of its subsidiaries.

(b) Termination by the Company Without Cause. If the Executive’s employment is
terminated by the Company without Cause as provided in Section 3(d), then the
Company will pay the Executive the Accrued Benefits. In addition, subject to the
Executive signing a general release of claims in favor of the Company and
related persons and entities in a form and manner satisfactory to the Company
(the “Release”) and the expiration of the seven-day revocation period for the
Release:

(i) the Company will pay the Executive an amount equal to the sum of the
Executive’s Base Salary and then-current target Annual Bonus (the “Severance
Amount”). The Severance Amount will be paid out in a lump sum, in accordance
with the Company’s payroll practices, within 60 days after the Date of
Termination; provided, however, that if the 60-day period begins in one calendar
year and ends in a second calendar year, the Severance Amount will begin to be
paid in the second calendar year. Solely for purposes of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), each installment payment
(if any) is considered a separate payment;

(ii) if the Executive’s employment is terminated by the Company without Cause as
provided in Section 3(d) prior to the first anniversary of the Effective Date,
notwithstanding anything to the contrary in the applicable restricted stock unit
agreement, 50% of the outstanding Time-vesting RSUs, as defined in Section 2(c)
and held by the Executive, will be fully accelerated and vested as of the Date
of Termination;



--------------------------------------------------------------------------------

(iii) if the Executive’s employment is terminated by the Company without Cause
as provided in Section 3(d) at any point between the first and second
anniversary of the Effective Date, notwithstanding anything to the contrary in
the applicable restricted stock unit agreement, 25% of the outstanding
Time-vesting RSUs, as defined in Section 2(c) and held by the Executive, will be
fully accelerated and vested as of the Date of Termination; and

(iv) if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination, then the Company will, in its sole
discretion, either (x) continue to provide health coverage to the Executive or
(y) pay to the Executive a lump sum cash payment (at the same time as the
Severance Amount) equal to the amount of employer contributions that the Company
would have made to provide health insurance to the Executive if the Executive
had remained employed by the Company, in either case ((x) or (y)), for a period
of 12 months. Notwithstanding the foregoing, in the event the Company elects to
continue to provide health coverage to the Executive (in lieu of a cash
payment), then the Company may discontinue such coverage in the event that the
Executive obtains comparable health coverage prior to the end of the period
specified above.

For the avoidance of doubt, the acceleration provided in Sections 4(b)(ii) and
4(b)(iii) shall apply solely with respect to the Time-vesting RSUs granted in
connection with Executive’s initial hiring as defined in Section 2(c) above and
not to any other or subsequent equity grants (if any).

5. Change in Control. The provisions of this Section 5 set forth certain terms
of an agreement reached between the Executive and the Company regarding the
Executive’s rights and obligations upon the occurrence of a Change in Control of
the Company. These provisions are intended to assure and encourage in advance
the Executive’s continued attention and dedication to Executive’s assigned
duties and Executive’s objectivity during the pendency and after the occurrence
of any such event.

(a) Change in Control Severance Benefits. These provisions will apply in lieu
of, and expressly supersede, the provisions of Section 4(b) regarding severance
pay and benefits upon a termination of employment, if such termination of
employment occurs within 2 months before or 12 months after a Change in Control.
These provisions will terminate and be of no further force or effect beginning
12 months after the occurrence of a Change in Control. If within 2 months before
or within 12 months after a Change in Control, the Executive’s employment is
terminated by the Company without Cause as provided in Section 3(d) or the
Executive terminates employment for Good Reason as provided in Section 3(e),
then, subject to the signing of the Release by the Executive and the expiration
of the seven-day revocation period for the Release,

(i) the Company will pay the Executive an amount equal to 150% of the sum of
Executive’s then-current Base Salary and then-current target Annual Bonus (the
“CIC Payment”). The CIC Payment will be paid in a single lump sum within 60 days
after the Date of Termination; provided, however, that if the 60-day period
begins in one calendar year and ends in a second calendar year, the CIC Payment
will be paid in the second calendar year; and



--------------------------------------------------------------------------------

(ii) if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination, then the Company will, in its sole
discretion, either (x) continue to provide health coverage to the Executive or
(y) pay to the Executive a lump sum cash payment (at the same time as the
Severance Amount) equal to the amount of monthly employer contributions that the
Company would have made to provide health insurance to the Executive if the
Executive had remained employed by the Company, in either case ((x) or (y)), for
a period of 18 months. Notwithstanding the foregoing, in the event the Company
elects to continue to provide health coverage to the Executive (in lieu of a
cash payment), then the Company may discontinue such coverage in the event that
the Executive obtains comparable health coverage prior to the end of the period
specified above; and

(iii) notwithstanding anything to the contrary in any applicable option
agreement, restricted stock unit agreement, or other stock-based award
agreement, 100% of the then outstanding stock options, restricted stock units,
and other stock-based awards held by the Executive will be fully accelerated and
vested as of the Date of Termination.

(b) Additional Limitation.

(i) Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of any compensation, acceleration, payment or distribution by
the Company to or for the benefit of the Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, calculated in a manner consistent with Section 280G of the Code and
the applicable regulations thereunder (the “Severance Payments”), would be
subject to the excise tax imposed by Section 4999 of the Code, the following
provisions will apply:

(A) If the Severance Payments, reduced by the sum of (1) the Excise Tax and
(2) the total of the Federal, state, and local income and employment taxes
payable by the Executive on the amount of the Severance Payments which are in
excess of the Threshold Amount, are greater than or equal to the Threshold
Amount, the Executive will be entitled to the full benefits payable under this
Agreement.

(B) If the Threshold Amount is less than (x) the Severance Payments, but greater
than (y) the Severance Payments reduced by the sum of (1) the Excise Tax and
(2) the total of the Federal, state, and local income and employment taxes on
the amount of the Severance Payments which are in excess of the Threshold
Amount, then the Severance Payments will be reduced (but not below zero) to the
extent necessary so that the sum of all Severance Payments will not exceed the
Threshold Amount. In such event, the Severance Payments will be reduced in the
following order: (1) cash payments not subject to Section 409A of the Code;
(2) cash payments subject to Section 409A of the Code; (3) equity-based payments
and acceleration; and (4) non-cash forms of benefits. To the extent any payment
is to be made over time (e.g., in installments, etc.), then the payments will be
reduced in reverse chronological order.



--------------------------------------------------------------------------------

(ii) For the purposes of this Section 5(b), “Threshold Amount” means three times
the Executive’s “base amount” within the meaning of Section 280G(b)(3) of the
Code and the regulations promulgated thereunder less one dollar ($1.00); and
“Excise Tax” means the excise tax imposed by Section 4999 of the Code, and any
interest or penalties incurred by the Executive with respect to such excise tax.

(iii) The determination as to which of the alternative provisions of
Section 5(b)(i) will apply to the Executive will be made by an accounting firm
selected by the Company (the “Accounting Firm”), which will provide detailed
supporting calculations both to the Company and the Executive within 15 business
days of the Date of Termination, if applicable, or at such earlier time as is
reasonably requested by the Company or the Executive. For purposes of
determining which of the alternative provisions of Section 5(b)(i) will apply,
the Executive will be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation applicable to individuals for the calendar year
in which the determination is to be made, and state and local income taxes at
the highest marginal rates of individual taxation in the state and locality of
the Executive’s residence on the Date of Termination, net of the maximum
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes. Any determination by the Accounting Firm will be binding
upon the Company and the Executive.

(iv) Change in Control Definition. For purposes of this Section 5, “Change in
Control” means any of the following:

(v) the date any “person,” as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Act”) (other than the
Company, any of its subsidiaries, or any trustee, fiduciary or other person or
entity holding securities under any employee benefit plan or trust of the
Company or any of its subsidiaries), together with all “affiliates” and
“associates” (as such terms are defined in Rule 12b-2 under the Act) of such
person, becomes the “beneficial owner” (as such term is defined in Rule 13d-3
under the Act), directly or indirectly, of securities of the Company
representing 50 percent or more of the combined voting power of the Company’s
then outstanding securities having the right to vote in an election of the Board
of Directors (“Voting Securities”) (in such case other than as a result of an
acquisition of securities directly from the Company); or

(vi) the date a majority of the members of the Board of Directors is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board of Directors before the date
of the appointment or election; or

(vii) the date of consummation of (A) any consolidation or merger of the Company
where the stockholders of the Company, immediately prior to the consolidation or
merger, would not, immediately after the consolidation or merger, beneficially
own (as such term is defined in Rule 13d-3 under the Act), directly or
indirectly, shares representing in the aggregate more than 50 percent of the
voting shares of the Company issuing cash or securities in the consolidation or
merger (or of its ultimate parent corporation, if any), or (B) any sale or other
transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of the Company.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, a “Change in Control” will not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of Voting
Securities beneficially owned by any person to 50 percent or more of the
combined voting power of all of the then outstanding Voting Securities;
provided, however, that if any person referred to in this sentence will
thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from the
Company) and immediately thereafter beneficially owns 50 percent or more of the
combined voting power of all of the then outstanding Voting Securities, then a
“Change in Control” will be deemed to have occurred for purposes of the
foregoing clause (i).

6. Section 409A.

(a) Anything in this Agreement to the contrary notwithstanding, if at the time
of the Executive’s separation from service within the meaning of Section 409A of
the Code, the Company determines that the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that the Executive becomes entitled to under this
Agreement on account of the Executive’s separation from service would be
considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment will not be payable and
such benefit will not be provided until the date that is the earlier of (A) six
months and one day after the Executive’s separation from service, or (B) the
Executive’s death. If any such delayed cash payment is otherwise payable on an
installment basis, the first payment will include a catch-up payment covering
amounts that would otherwise have been paid during the six-month period but for
the application of this provision, and the balance of the installments will be
payable in accordance with their original schedule.

(b) All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement will be provided by the Company or incurred by the Executive
during the time periods set forth in this Agreement. All reimbursements will be
paid as soon as administratively practicable, but in no event will any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred. The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year will not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year. Such right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit.

(c) To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits will be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred will be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).



--------------------------------------------------------------------------------

(d) The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision will be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

(e) The Company makes no representation or warranty and will have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

7. Consent to Jurisdiction. The parties hereby consent to the jurisdiction of
the Federal and State courts located in San Mateo County, California with
respect to all matters arising under this Agreement. Accordingly, with respect
to any such court action, the Executive (a) submits to the personal jurisdiction
of such courts; (b) consents to service of process; and (c) waives any other
requirement (whether imposed by statute, rule of court, or otherwise) with
respect to personal jurisdiction or service of process.

8. Integration. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements between the parties concerning such subject matter; provided that the
Proprietary Information and Inventions Agreement between the Company and the
Executive dated as of the Effective Date, the Indemnification Agreement between
the Company and the Executive dated as of the Effective Date, and the RSU Award
Agreement will not be superseded by this Agreement but will remain in full force
and effect in accordance with its terms.

9. Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
will to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, will not be affected thereby, and each
portion and provision of this Agreement will be valid and enforceable to the
fullest extent permitted by law.

10. Survival. The provisions of this Agreement will survive the termination of
this Agreement and/or the termination of the Executive’s employment to the
extent necessary to effectuate the terms contained herein.

11. Waiver. No waiver of any provision hereof will be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, will not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

12. Notices. Any notices, requests, demands and other communications provided
for by this Agreement will be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Company or, in the
case of the Company, at its main offices, attention of the Board of Directors.



--------------------------------------------------------------------------------

13. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.

14. Governing Law. This is a California contract and will be construed under and
be governed in all respects by the laws of the State of California, without
giving effect to the conflict of laws principles of such State.

15. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered will be taken to be an original;
but such counterparts will together constitute one and the same document.

16. Successor to Company. The Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no succession had taken place. Failure of the Company
to obtain an assumption of this Agreement at or prior to the effectiveness of
any succession will be a material breach of this Agreement.

17. Gender Neutral. Wherever used herein, a pronoun in the masculine gender will
be considered as including the feminine gender unless the context clearly
indicates otherwise.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

Guidewire Software, Inc. /s/ Marcus Ryu Name: Marcus Ryu Executive /s/ Michael
Rosenbaum Mike Rosenbaum